This is an appeal, taken and perfected before June 1, 1947, the effective date of Chapter 625 of the Acts of 1947, from refusal of a writ of habeas corpus.
Petitioner is imprisoned under sentence of four years for larceny and conspiracy. He alleges that: He was convicted because his attorney "did not prove to the court" that he was not guilty; because he was in jail he was unable to get witnesses in his favor; he had six named witnesses (with Baltimore addresses) to prove that he was not guilty and was not with the man who committed the crime, but he was "not given the chance to get his witnesses". He does not allege that his witnesses were summoned or what, if any, effort was made to procure their attendance at the trial.
The questions of guilt or innocence and the sufficiency of the evidence can be reviewed on motion for new trial, but not onhabeas corpus. Rountree v. Wright, 189 Md. 292, 55 A.2d 848, just decided, and cases there cited.
Order affirmed, without costs.